DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–20 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1–20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation "wherein the at least one polymer (F) has an intrinsic viscosity measured in dimethylformamide at 25 °C higher than 0.9 gl/g." The abbreviation "gl" may represent gigaliter, which is 109 liters. The original disclosure describe an intrinsic viscosity higher than 0.9 dl/g and lower than 6.0 dl/g." Therefore, claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 2–14 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2–14 also contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 recites the limitation  "the polymer (F-h) as defined in claim 1" and includes all the limitations of claim 1 directed to the polymer (F-h). There are limitations directed to the polymer (F-h) that are not supported by the original disclosure as detailed above. Therefore, claim 15 also contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 is directly dependent from claim 15 and includes all the limitations of claim 15. Therefore, claim 16 also contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention..
Claim 17 recites the limitation "at least one membrane as defined in claim 1" and includes all the limitations of claim 1. Therefore, claim 17 also contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention..
Claims 18–20 are indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 18–20 also contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention..

Claim(s) 1–20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said a least one metal compound (M)" in line 24.  There is insufficient antecedent basis for this limitation in the claim. The Office recommends the limitation "said at least one metal compound (M)" in line 24.
Claims 2–14 are directly or indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 2–14 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation  "the polymer (F-h) as defined in claim 1" and includes all the limitations of claim 1 directed to the polymer (F-h). There are limitations directed to the polymer (F-h) that are indefinite as detailed above. Therefore, claim 15 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is directly dependent from claim 15 and includes all the limitations of claim 15. Therefore, claim 16 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "at least one membrane as defined in claim 1" and includes all the limitations of claim 1. Therefore, claim 17 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18–20 are indirectly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 18–20 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
Claim(s) 1–20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ducros et al. (WO 2015/169834 A1, hereinafter Ducros) in view of Abusleme et al. (US 2014/0120269 A1, hereinafter Abusleme).
Regarding claims 1, 7, 8, and 20, Ducros discloses a membrane for an electrochemical device, said membrane comprising:
at least one polymer (F-h) (fluoropolymer, [0156]) and a liquid medium (L) (see DMF, [0157]),
wherein the at least one polymer (F-h) is at least one fluoropolymer hybrid organic/inorganic composite comprising inorganic domains (see TSPI, [0156]),
said hybrid being obtained by reaction between at least one polymer (F) (see F-1, [0156]) and at least one metal compound (M) of formula (I) (see TSPI, [0156]),
wherein the at least one polymer (F) is at least one fluoropolymer comprising recurring units derived from at least one fluorinated monomer (FM) (see VDF, [0147]), recurring units derived from at least one (meth)acrylic monomer (MA) of formula: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (see HEA, [0147]), optionally recurring units derived from at least one fluorinated monomer (FM2) different from VDF (see HFP, [0147]);
wherein each of R1, R2, R3, equal or different from each other, is independently a hydrogen atom or a C1–C3 hydrocarbon group (see HEA, [0043]), and
ROH is a C1–C5 hydrocarbon moiety comprising at least one hydroxyl group (see HEA, [0043]), and
wherein the metal compound (M) of formula (I) is X4-mAYm (I) (see TSPI, [0149])
wherein m is an integer from 1 to 4 (see TSPI, [0149]),
A is a metal selected from the group consisting of Si, Ti and Zr (see TSPI, [0149]),
Y is a hydrolysable group (see TSPI, [0149]),
X is a hydrocarbon group, optionally comprising one or more functional groups (see TSPI, [0149]),
wherein the inorganic domains are obtained by grafting the at least one compound (M) (see TSPI, [0156]) to the polymer (F) (see F-1, [0156]) through reaction of said at least one compound (M) with at least a fraction of the ROH groups of the (meth)acrylic monomer (MA) (see react, [0156]).
Ducros does not explicitly disclose:
wherein the at least one polymer (F) has an intrinsic viscosity measured in dimethylformamide at 25 °C higher than 0.9 dl/g and lower than 6 dl/g;
wherein the intrinsic viscosity of polymer (F), measured in dimethylformamide at 25° C., is lower than 5.0 dl/g;
wherein the intrinsic viscosity of polymer (F), measured in dimethylformamide at 25° C., is lower than 4.5 dl/g; and
wherein the polymer (F) is a terpolymer VDF-AA-HFP.
Abusleme discloses a membrane comprising fluoropolymer hybrid organic/inorganic composite comprising inorganic domains obtained by reaction between at least one polymer (F) (see VDF/HFP/AA, [0127]), the polymer (F) having an intrinsic viscosity measured in in dimethylformamide at 25° C (see intrinsic viscosity, [0106]), is lower than 0.33 l/g (i.e., 3.3 dl/g) (see 3.3 dl/g, [0121]); wherein the polymer (F) is a terpolymer VDF-AA-HFP (see VDF/HFP/AA, [0127]) to improve the ionic conductivity of the membrane (see porous separators, [0129]). Ducros and Abusleme are analogous art because they are directed to fluoropolymer hybrid organic/inorganic composites. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the polymer (F) of Ducros with the polymer (F) of Abusleme in order to improve the ionic conductivity of the membrane.
Regarding claim 2, modified Ducros discloses all claim limitations set forth above and further discloses a membrane:
wherein the at least one monomer (FM) is selected from the group consisting of C2–C8 perfluoroolefins; C2–C8 hydrogenated fluoroolefins; perfluoroalkylethylenes of formula CH2═CH-Rf0 wherein Rf0 is a C1–C6 perfluoroalkyl; chloro- and/or bromo- and/or iodo-C2–C6 fluoroolefins; CF2═CFOX0 (per)fluoro-oxyalkylvinylethers wherein X0 is a C1–C12 alkyl group, a C1–C12 oxyalkyl group or a C1–C12 (per)fluorooxyalkyl group having one or more ether groups; (per)fluoroalkylvinylethers of formula CF2═CFOCF2ORf2 wherein Rf2 is a C1–C6 fluoro- or perfluoroalkyl group or a C1–C6 (per)fluorooxyalkyl group having one or more ether groups; functional (per)fluoro-oxyalkylvinylethers of formula CF2═CFOY0 wherein Y0 is a C1–C12 alkyl group or (per)fluoroalkyl group, a C1–C12 oxyalkyl group or a C1–C12 (per)fluorooxyalkyl group having one or more ether groups (see VDF, [0147]).
Regarding claim 3, modified Ducros discloses all claim limitations set forth above and further discloses a membrane:
wherein the at least one polymer (F) is a partially fluorinated fluoropolymer comprising recurring units derived from the fluorinated monomer (FM) that is vinylidene fluoride (VDF) (see VDF, [0147]), the at least one (meth)acrylic monomer (MA) (see HEA, [0147]) and the at least one fluorinated monomer (FM2) (see HFP, [0147]).
Regarding claim 4, modified Ducros discloses all claim limitations set forth above and further discloses a membrane:
wherein the at least one polymer (F) comprises recurring units derived from the fluorinated monomer (FM) that is at least 60% by moles of vinylidene fluoride (VDF) (see VDF, [0147]), from 0.01% to 10% by moles of the at least one (meth)acrylic monomer (MA) (see HEA, [0147]), and from 0.1% to 15% by moles of the at least one fluorinated monomer (FM2) selected from vinyl fluoride (VF1), chlorotrifluoroethylene (CTFE), hexafluoropropylene (HFP), tetrafluoroethylene (TFE) and trifluoroethylene (TrFE) (see HFP, [0147]).
Regarding claim 18, modified Ducros discloses all claim limitations set forth above and further discloses a membrane:
wherein the at least one polymer (F) comprises recurring units derived from the fluorinated monomer (FM) that is at least 85% by moles of vinylidene fluoride (VDF) (see VDF, [0147]), from 0.1% to 3% by moles of the at least one (meth)acrylic monomer (MA) (see HEA, [0147]), and from 0.1% to 10% by moles of the at least one fluorinated monomer (FM2) selected from vinyl fluoride (VF1), chlorotrifluoroethylene (CTFE), hexafluoropropylene (HFP), tetrafluoroethylene (TFE) and trifluoroethylene (TrFE) (see HFP, [0147]).
Regarding claim 5, modified Ducros discloses all claim limitations set forth above and further discloses a membrane:
wherein the at least one fluorinated monomer (FM2) is selected from the group consisting of chlorotrifluoroethylene (CTFE), hexafluoropropylene (HFP) and tetrafluoroethylene (TFE) (see HFP, [0147]).
Regarding claim 19, modified Ducros discloses all claim limitations set forth above and further discloses a membrane:
wherein the at least one fluorinated monomer (FM2) is selected from the group consisting of hexafluoropropylene (HFP) and tetrafluoroethylene (TFE) (see HFP, [0147]).
Regarding claim 6, modified Ducros discloses all claim limitations set forth above and further discloses a membrane:
wherein the at least one meth(acrylic) monomer (MA) is selected from the following hydroxyethyl acrylate (HEA) of formula: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 (see HEA, [0147]) 2-hydroxypropyl acrylate (HPA) of either of formulae: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
or mixtures thereof (see HPA, [0043]).
Regarding claim 9, modified Ducros discloses all claim limitations set forth above and further discloses a membrane:
wherein X in the compound (M) is RA and Y is ORB (see TSPI, [0156]; see TEOS, [0157]),
wherein RA and RB, equal to or different from each other and at each occurrence, are independently selected from C1–C18 hydrocarbon groups (see TSPI, [0156]; see TEOS, [0157]),
wherein RA optionally comprises at least one functional group (see TSPI, [0156]; see TEOS, [0157]).
Regarding claim 10, modified Ducros discloses all claim limitations set forth above and further discloses a membrane:
wherein the at least one metal compound (M) is a functional compound (M1) (see M2, [0076]), 
wherein the functional compound (M1) is selected from the group consisting of  vinyltriethoxysilane, vinyltrimethoxysilane, vinyltrismethoxyethoxysilane of formula CH2═CHSi(OC2H4OCH3)3, 2-(3,4-epoxycyclohexylethyltrimethoxysilane) of formula 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, glycidoxypropylmethyldiethoxysilane of formula 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, glycidoxypropyltrimethoxysilane of formula 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
, methacryloxypropyltrimethoxysilane of formula 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
, aminoethylaminpropylmethyldimethoxysilane of formula 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, aminoethylaminpropyltrimethoxysilane of formula 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
3-aminopropyltriethoxysilane, 3-phenylaminopropyltrimethoxysilane, 3-chloroisobutyltriethoxysilane, 3-chloropropyltrimethoxysilane, 3-mercaptopropyltriethoxysilane, 3-mercaptopropyltrimethoxysilane, n-(3-acryloxy-2-hydroxypropyl)-3-aminopropyltriethoxysilane, (3-acryloxypropyl)dimethylmethoxysilane, (3-acryloxypropyl)methyldichlorosilane, (3-acryloxypropyl)methyldimethoxysilane, 3-(n-allylamino)propyltrimethoxysilane, 2-(4-chlorosulfonylphenyl)ethyltrimethoxysilane, 2-(4-chlorosulphonylphenyl)ethyl trichlorosilane, carboxyethylsilanetriol, and its sodium salts, triethoxysilylpropylmaleamic acid of formula 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
, 3-(trihydroxysilyl)-1-propane-sulphonic acid of formula HOSO2-CH2CH2CH2-Si(OH)3, N-(trimethoxysilylpropyl)ethylene-diamine triacetic acid, and its sodium salts, 3-(triethoxysilyl)propylsuccinic anhydride of formula 
    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
, acetamidopropyltrimethoxysilane of formula H3C-C(O)NH-CH2CH2CH2-Si(OCH3)3, and alkanolamine titanates of formula Ti(L)t(OR)z, wherein L is an amine-substituted alkoxy group, R is an alkyl group, and x and y are integers such that t + z = 4 (see M2, [0076]).
Regarding claim 11, modified Ducros discloses all claim limitations set forth above and further discloses a membrane:
wherein the at least one metal compound (M) is a non-functional compound (M2), wherein the non-functional compound (M2) is selected from the group consisting of: trimethoxysilane, triethoxysilane, tetramethoxysilane, tetraethoxysilane (TEOS), tetramethyltitanate, tetraethyltitanate, tetra-n-propyltitanate, tetraisopropyltitanate, tetra-n-butyltitanate, tetra-isobutyl titanate, tetra-tert-butyl titanate, tetra-n-pentyltitanate, tetra-n-hexyltitanate, tetraisooctyltitanate, tetra-n-lauryl titanate, tetraethylzirconate, tetra-n-propylzirconate, tetraisopropylzirconate, tetra-n-butyl zirconate, tetra-sec-butyl zirconate, tetra-tert-butyl zirconate, tetra-n-pentyl zirconate, tetra-tert-pentyl zirconate, tetra-tert-hexyl zirconate, tetra-n-heptyl zirconate, tetra-n-octyl zirconate and tetra-n-stearyl zirconate (see TEOS, [0152]).
Regarding claim 12, modified Ducros discloses all claim limitations set forth above and further discloses a membrane:
wherein the at least one metal compound (M) is a compound (M′), wherein the compound (M′) is selected from the group consisting of: trimethoxysilyl methyl isocyanate, triethoxysilyl methyl isocyanate, trimethoxysilyl ethyl isocyanate, triethoxysilyl ethyl isocyanate, trimethoxysilyl propyl isocyanate, triethoxysilyl propyl isocyanate, trimethoxysilyl butyl isocyanate, triethoxysilyl butyl isocyanate, trimethoxysilyl pentyl isocyanate, triethoxysilyl pentyl isocyanate, trimethoxysilyl hexyl isocyanate and triethoxysilyl hexyl isocyanate (see TSPI, [0149]).
Regarding claim 13, modified Ducros discloses all claim limitations set forth above and further discloses a membrane:
wherein the at least one polymer (F-h) is obtained by reaction between the at least one polymer (F) (see F-1, [0156]), at least one metal compound (M′) (see TSPI, [0156]); and at least one metal compound (M2) (see TEOS, [0157]),
wherein the at least one metal compound (M′) is selected from the group consisting of: trimethoxysilyl methyl isocyanate, triethoxysilyl methyl isocyanate, trimethoxysilyl ethyl isocyanate, triethoxysilyl ethyl isocyanate, trimethoxysilyl propyl isocyanate, triethoxysilyl propyl isocyanate, trimethoxysilyl butyl isocyanate, triethoxysilyl butyl isocyanate, trimethoxysilyl pentyl isocyanate, triethoxysilyl pentyl isocyanate, trimethoxysilyl hexyl isocyanate and triethoxysilyl hexyl isocyanate (see TSPI, [0156]) and
wherein the at least one metal compound (M2) is selected from the group consisting of: trimethoxysilane, triethoxysilane, tetramethoxysilane, tetraethoxysilane (TEOS), tetramethyltitanate, tetraethyltitanate, tetra-n-propyltitanate, tetraisopropyltitanate, tetra-n-butyltitanate, tetra-isobutyl titanate, tetra-tert-butyl titanate, tetra-n-pentyltitanate, tetra-n-hexyltitanate, tetraisooctyltitanate, tetra-n-lauryl titanate, tetraethylzirconate, tetra-n-propylzirconate, tetraisopropylzirconate, tetra-n-butyl zirconate, tetra-sec-butyl zirconate, tetra-tert-butyl zirconate, tetra-n-pentyl zirconate, tetra-tert-pentyl zirconate, tetra-tert-hexyl zirconate, tetra-n-heptyl zirconate, tetra-n-octyl zirconate and tetra-n-stearyl zirconate (see TEOS, [0157]).
Regarding claim 14, modified Ducros discloses all claim limitations set forth above and further discloses a membrane:
wherein the liquid medium (L) comprises at least one organic carbonate and at least one metal salt (MS) (see electrolyte medium, [0160]).
Regarding claim 15, Ducros discloses a process for the manufacture of a membrane for an electrochemical device, said process comprising providing at least one solution of polymer (F-h) in a liquid medium (L) (see F-1, [0156]); processing the solution into a polymer electrolyte membrane (see film, 0157]); and drying the polymer electrolyte membrane (see dried, [0165]),
wherein the at least one polymer (F-h) is at least one fluoropolymer hybrid organic/inorganic composite comprising inorganic domains (see TSPI, [0156]),
said hybrid being obtained by reaction between at least one polymer (F) (see F-1, [0156]) and at least one metal compound (M) of formula (I) (see TSPI, [0156]),
wherein the at least one polymer (F) is at least one fluoropolymer comprising recurring units derived from at least one fluorinated monomer (FM) (see VDF, [0147]), recurring units derived from at least one (meth)acrylic monomer (MA) of formula: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (see HEA, [0147]), optionally recurring units derived from at least one fluorinated monomer (FM2) different from VDF (see HFP, [0147]);
wherein each of R1, R2, R3, equal or different from each other, is independently a hydrogen atom or a C1–C3 hydrocarbon group (see HEA, [0043]), and
ROH is a C1–C5 hydrocarbon moiety comprising at least one hydroxyl group (see HEA, [0043]), and
wherein the metal compound (M) of formula (I) is X4-mAYm (I) (see TSPI, [0149])
wherein m is an integer from 1 to 4 (see TSPI, [0149]),
A is a metal selected from the group consisting of Si, Ti and Zr (see TSPI, [0149]),
Y is a hydrolysable group (see TSPI, [0149]),
X is a hydrocarbon group, optionally comprising one or more functional groups (see TSPI, [0149]),
wherein the inorganic domains are obtained by grafting the at least one compound (M) (see TSPI, [0156]) to the polymer (F) (see F-1, [0156]) through reaction of said at least one compound (M) with at least a fraction of the ROH groups of the (meth)acrylic monomer (MA) (see react, [0156]).
Ducros does not explicitly disclose:
wherein the polymer (F) has an intrinsic viscosity measured in dimethylformamide at 25 °C higher than 0.9 dl/g and lower than 6 dl/g.
Abusleme discloses a membrane comprising fluoropolymer hybrid organic/inorganic composite comprising inorganic domains obtained by reaction between at least one polymer (F) (see VDF/HFP/AA, [0127]), the polymer (F) having an intrinsic viscosity measured in in dimethylformamide at 25° C (see intrinsic viscosity, [0106]), is lower than 0.33 l/g (i.e., 3.3 dl/g) (see 3.3 dl/g, [0121]) to improve the ionic conductivity of the membrane (see porous separators, [0129]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the polymer (F) of Ducros with the intrinsic viscosity of Abusleme in order to improve the ionic conductivity of the membrane.
Regarding claim 16, modified Ducros discloses all claim limitations set forth above and further discloses a  process:
wherein the solution of polymer (F-h) in the liquid medium (L) is processed in a continuous process (see membrane, [0160]).
Regarding claim 17, Ducros discloses an electrochemical device comprising at least one membrane between a positive electrode and a negative electrode (see battery, [0167]), wherein the membrane comprises:
at least one polymer (F-h) (fluoropolymer, [0156]) and a liquid medium (L) (see DMF, [0157]),
wherein the at least one polymer (F-h) is at least one fluoropolymer hybrid organic/inorganic composite comprising inorganic domains (see TSPI, [0156]),
said hybrid being obtained by reaction between at least one polymer (F) (see F-1, [0156]) and at least one metal compound (M) of formula (I) (see TSPI, [0156]),
wherein the at least one polymer (F) is at least one fluoropolymer comprising recurring units derived from at least one fluorinated monomer (FM) (see VDF, [0147]), recurring units derived from at least one (meth)acrylic monomer (MA) of formula: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (see HEA, [0147]), optionally recurring units derived from at least one fluorinated monomer (FM2) different from VDF (see HFP, [0147]);
wherein each of R1, R2, R3, equal or different from each other, is independently a hydrogen atom or a C1–C3 hydrocarbon group (see HEA, [0043]), and
ROH is a C1–C5 hydrocarbon moiety comprising at least one hydroxyl group (see HEA, [0043]), and
wherein the metal compound (M) of formula (I) is X4-mAYm (I) (see TSPI, [0149])
wherein m is an integer from 1 to 4 (see TSPI, [0149]),
A is a metal selected from the group consisting of Si, Ti and Zr (see TSPI, [0149]),
Y is a hydrolysable group (see TSPI, [0149]),
X is a hydrocarbon group, optionally comprising one or more functional groups (see TSPI, [0149]),
wherein the inorganic domains are obtained by grafting the at least one compound (M) (see TSPI, [0156]) to the polymer (F) (see F-1, [0156]) through reaction of said at least one compound (M) with at least a fraction of the ROH groups of the (meth)acrylic monomer (MA) (see react, [0156]).
Ducros does not explicitly disclose:
wherein the polymer (F) has an intrinsic viscosity measured in dimethylformamide at 25 °C higher than 0.9 dl/g and lower than 6 dl/g.
Abusleme discloses a membrane comprising fluoropolymer hybrid organic/inorganic composite comprising inorganic domains obtained by reaction between at least one polymer (F) (see VDF/HFP/AA, [0127]), the polymer (F) having an intrinsic viscosity measured in in dimethylformamide at 25° C (see intrinsic viscosity, [0106]), is lower than 3.3 dl/g (see 3.3 dl/g, [0121]) to improve the ionic conductivity of the membrane (see porous separators, [0129]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the polymer (F) of Ducros with the polymer (F) of Abusleme in order to improve the ionic conductivity of the membrane.

Response to Arguments
Applicant's arguments filed 18 July 2022 have been fully considered but they are not persuasive.
Applicants argue Ducros discloses an intrinsic viscosity of Polymer (F-1) of Ducros is 0.75 dl/g in DMF at 25°C (P15/¶1). Ducros does explicitly disclose the intrinsic viscosity. It is noted that "the arguments of counsel cannot take the place of evidence in the record", In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding the intrinsic viscosity of polymer (F-1) must be supported by a declaration or affidavit. As set forth in MPEP § 716.02(g), "the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001."
Applicants argue claim 1 differs from the disclosure of Ducros at least in that a fluoropolymer having a higher intrinsic viscosity is used in the preparation of the fluoropolymer hybrid organic/inorganic composite (P15/¶2). Nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue the specification has demonstrated that a membrane obtained by the use of a fluoropolymer (F) in preparing the fluoropolymer hybrid organic/inorganic composite has good mechanical properties and can be easily detached from the substrate (P15/¶2). Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP § 716.02(d). The polymer presented in the examples is VDF-HEA(0.6% mol%)-HFP(2.5 mole%) having an intrinsic viscosity of 0.97 dl/g. The polymer of the claims is not limited VDF-HEA(0.6% mol%)-HFP(2.5 mole%). The intrinsic viscosity is between 0.90 [dl]/g and 6.0 dl/g. The polymer and intrinsic viscosity of the examples is not commensurate in scope with the claims. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Applicants have provided a single point within the claimed range of intrinsic viscosity. Therefore, the specification has not demonstrated that a membrane obtained by the use of a fluoropolymer (F) in preparing the fluoropolymer hybrid organic/inorganic composite has good mechanical properties and can be easily detached from the substrate.
Applicant notes that Polymer 2-Comp has a very similar composition and intrinsic value to Polymer (F-1) of Ducros (P15/¶2). Inherency may not be established by probabilities or possibilities. See MPEP § 2163.07(a). Polymer 2-Comp does not have an identical composition to polymer (F-1). Therefore, Polymer (F-1) of Ducros would not necessarily perform identical to Polymer 2-Comp.
Applicants argue Abusleme is not directed to a hybrid organic/inorganic composite as defined in the present invention (P16/¶1). Note that while Abusleme does not disclose all the features of the present claimed invention, Abusleme is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely an intrinsic viscosity of polymer (F), and in combination with the primary reference, discloses the presently claimed invention.
Applicants argue the membrane prepared in example 4 of Abusleme is obtained by casting a solution in acetone comprising either a copolymer VDF/HEP/HEA or a copolymer VDF/HFP/AA and SiO2, added as inorganic particle (P16/¶2). Ducros discloses obtaining inorganic domains by grafting at least one metal compound (M) (see TSPI, [0156]) to a polymer (F) (see F-1, [0156]) through reaction of said at least one metal compound (M) with at least a fraction of the ROH groups of the (meth)acrylic monomer (MA) (see react, [0156]). Therefore, the combination discloses a reaction between the copolymer and the metal compound.
Applicants there is no reaction between the copolymer and SiO2 since no acidic catalysis nor heating are applied to the solutions (P16/¶2). Ducros discloses obtaining inorganic domains by grafting at least one metal compound (M) (see TSPI, [0156]) to a polymer (F) (see F-1, [0156]) through reaction of said at least one metal compound (M) with at least a fraction of the ROH groups of the (meth)acrylic monomer (MA) (see react, [0156]). Therefore, the combination discloses a reaction between the copolymer and the metal compound.
Applicants argue the grafting reaction was not even possible because of the absence of a hydroxyl functional group in the acrylic monomer (P16/¶2). It is noted that "the arguments of counsel cannot take the place of evidence in the record", In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding the grafting reaction was not even possible because of the absence of a hydroxyl functional group in the acrylic monomer must be supported by a declaration or affidavit. As set forth in MPEP § 716.02(g), "the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001." Claim 7 recites "wherein the at least one polymer (F) is a terpolymer VDF-AA-HFP. Abusleme discloses a terpolymer VDF-AA-HFP (see VDF/HFP/AA, [0127]). Therefore, Abusleme discloses a copolymer where a grafting reaction is possible.  
Applicants argue Abusleme does not disclose inorganic domains obtained by grafting (P16/¶ 2). Note that while Abusleme does not disclose all the features of the present claimed invention, Abusleme is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely an intrinsic viscosity of polymer (F), and in combination with the primary reference, discloses the presently claimed invention. Ducros discloses obtaining inorganic domains by grafting at least one metal compound (M) (see TSPI, [0156]) to a polymer (F) (see F-1, [0156]) through reaction of said at least one metal compound (M) with at least a fraction of the ROH groups of the (meth)acrylic monomer (MA) (see react, [0156]). Therefore, Ducros discloses inorganic domains obtained by grafting.
Applicants argue Abusleme does not remedy the deficiencies of Ducros with regard to claim 1 because Abusleme does not disclose polymer domains obtained by grafting as required (P17/¶1). It is noted that the features upon which applicant relies (i.e., polymer domains obtained by grafting) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Claim 1 recites inter alia "inorganic domains obtained by grafting." Ducros discloses obtaining inorganic domains by grafting at least one metal compound (M) (see TSPI, [0156]) to a polymer (F) (see F-1, [0156]) through reaction of said at least one metal compound (M) with at least a fraction of the ROH groups of the (meth)acrylic monomer (MA) (see react, [0156]). Ducros does not explicitly disclose the intrinsic viscosity of polymer (F). Abusleme discloses an intrinsic viscosity of polymer (F) (see 3.3 dl/g, [0121]). Therefore, Abusleme remedies the deficiency of Ducros with regard to claim 1 because Abusleme discloses an intrinsic viscosity of polymer (F).
Applicants argue the skilled person would not have considered to make the polymer (F) of Ducros with the polymer (A) of Abusleme in order to improve the ionic conductivity of the membrane and arrive at the presently claimed invention (P17/¶2). 

Therefore, the skilled person would have considered to make the polymer (F) of Ducros with the polymer (A) of Abusleme in order to improve the ionic conductivity of the membrane and arrive at the presently claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Toniolo (US 2015/0194271 A1) discloses a membrane for an electrochemical device, said membrane comprising at least one polymer (F-h) (polymer, [0224]) and a liquid medium (L) (see diester mixture, [0224]), wherein the polymer (F-h) is at least one fluoropolymer hybrid organic/inorganic composite comprising inorganic domains (see composite, [0224]), said hybrid being obtained by reaction between at least one polymer (F) (see polymer, [0224]) and at least one metal compound (M) of formula (I) (see composite, [0224]), wherein the polymer (F) is at least one fluoropolymer comprising recurring units derived from at least one fluorinated monomer (FM) (see VDF, [0224]), recurring units derived from at least one (meth)acrylic monomer (MA) of formula: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (see HEA, [0224]), optionally recurring units derived from at least one fluorinated monomer (FM2) different from VDF (see HFP, [0224]); wherein each of R1, R2, R3, equal or different from each other, is independently a hydrogen atom or a C1–C3 hydrocarbon group (see HEA, [0224]), and ROH is a C1–C5 hydrocarbon moiety comprising at least one hydroxyl group (see HEA, [0224]), and wherein the metal compound (M) of formula (I) is X4-mAYm (I) (see TEOS, [0224]) wherein m is an integer from 1 to 4 (see TEOS, [0224]), A is a metal selected from the group consisting of Si, Ti and Zr (see TEOS, [0224]), Y is a hydrolysable group (see TEOS, [0224]), X is a hydrocarbon group, optionally comprising one or more functional groups (see TEOS, [0224]), wherein the inorganic domains are obtained by grafting the at least one compound (M) to the polymer (F) through reaction of said at least one compound (M) with at least a fraction of the ROH groups of the (meth)acrylic monomer (MA) (see reaction, [0224]).


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725